On rehearing, a majority of the Court consider that the opinion of Mr. Justice BROWN heretofore prepared and filed as a dissenting opinion upon the *Page 1359 
original hearing of this cause and appearing in 126 So. R., pages 752-753, should be, and hereby is, approved and adopted as the opinion of the Court, and that this Court's previous judgment of affirmance should be set aside and the judgment of the court below should be now reversed for the reasons stated in such opinion. It is so ordered.
The questions decided are stated in the headnotes.
Judgment of affirmance set aside and judgment of trial court reversed, on rehearing.
TERRELL, C. J., AND WHITFIELD, STRUM, BROWN AND BUFORD, J. J., concur. *Page 1360